Title: To James Madison from John Gavino, 30 July 1802
From: Gavino, John
To: Madison, James


					
						No. 95
						Sir
						Gibraltar 30: July 1802
					
					I crave refference to my last dispatch No. 94.  Since then I have been honourd with yours of 

11t. May last, being well.  My accos. had been sent to the Treasury Department to be adjusted.  It 

inclosed a Letter for Consul OBrion and another for Consul Eaton.  The former goes forward this day.
					Consul Simpson returnd to Tangeir the 26th. Inst. to  conferr with the Bashaw who had then 

sett out for Tetuan for whence Mr. Simpson was also to sett off the 27th: as you will see by the annexd 

Paragraph of his Letter to me.  I also inclose you one in the state it  received from Consul OBrion to 

forward you.  Comodor Morris in the Chesapeak the Adams frigate and Enterprize schooner now here.
					Should the Emperour of Morrocco Persist in his hostil Intentions 6 or 8 light Sailing Vessels 

such as the Enterprize I think would be very usefull to Protect our Trade in the Gutt and give Convoys 

to Certain distances.
					A Dutch Squadron of three Sail the Line a frigate Brig & Schooner past this for Malaga.  They 

have also two Corvets in the Mediterranean.  I fear they are not very Currt. with the Emperour.  I have 

the honor to be—Sir Your most obedt. & most he. Servt.
					
						John Gavino
					
					
						The Dutch fleet is Comanded by Adl. de Winter.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
